NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JONATHAN AMBROSE VANLOAN,                       No.    18-16813

                Plaintiff-Appellant,            D.C. No. 4:18-cv-00226-DTF

 v.
                                                MEMORANDUM*
NATION OF ISLAM; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Jonathan Ambrose VanLoan appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging federal and state claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal for lack of subject matter jurisdiction. Bishop Paiute Tribe v. Inyo Cty.,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
863 F.3d 1144, 1151 (9th Cir. 2017). We affirm.

      The district court properly dismissed VanLoan’s action because VanLoan’s

claims are too frivolous and unsubstantial to invoke subject matter jurisdiction.

See Hagans v. Lavine, 415 U.S. 528, 536 (1974) (“Over the years this Court has

repeatedly held that the federal courts are without power to entertain claims

otherwise within their jurisdiction if they are so attenuated and unsubstantial as to

be absolutely devoid of merit . . . .”); Franklin v. Murphy, 745 F.2d 1221, 1227 n.6

(9th Cir. 1984) (“A paid complaint that is ‘obviously frivolous’ does not confer

federal subject matter jurisdiction[.]”).

      AFFIRMED.




                                            2                                   18-16813